El Juez Asociado, Sr. Wole,
emitió la opinión' del tribunal.
La demanda en el presente caso expone que la sociedad de-mandante e’s una sociedad mercantil hapiendo negocios en Ponce y que los demandados son una sociedad mercantil que hace negocios en San Juan y que cada una de dichas socie-dades se dedica, entre otras cosas a la compra y venta de café; *36y se alega que los demandantes,-por medio de sns agentes los señores N. Llanri & Co. vendieron a la sociedad demandada doscientos sacos de café al precio de doce dollars por quintal, siendo condición de lá venta que el café debía ser entregado inmediatamente y puesto libre a bordo.del vapor “Conde Wifredo” en el puerto de Ponce; que dicba operación de compra-venta fué convenida el día 30 de noviembre de 1908, y consecuentemente con la condición estipulada- de que el café debía ser entregado inmediatamente a bordo del vapor “Conde Wifredo,” los demandantes con fecha 3 de diciembre se dirigieron por telégrafo a los demandados preguntándoles si podían embarcar dicho café ya que el vapor de referencia estaba próximo a salir del puerto de Ponce; contestando dichos demandados que embarcasen el café de referencia por el vapor francés o por el “Juan Porgas,” según aviso que les darían oportunamente; que teniendo en cuenta que los vapo-res indicados últimamente por los demandados, esto es, el vapor francés o el “Juan Porgas” debían tardar más de quince días en salir del puerto de Ponce, y no queriendo los vende-dores asumir más responsabilidades que las que les competían en virtud del contrato de compra-venta mencionado anterior-mente, se dirigieron por carta a la sociedad demandada ha-ciéndoles saber que el café quedaba almacenado a su buena disposición, y pasándole factura de venta por el importe de cuatro mil ochocientos cuarenta dollars precio del café ven-dido según convenio.
La demanda sigue exponiendo que el día 5 de diciembre de 1908, un incendio destruyó el almacén de la sociedad deman-dante en la Playa de Ponce, destruyendo según se alega todos los sacos de café que pertenecían a la sociedad demandada; y que prorrateando el importe del seguro, éste era solamente suficiente para rebajar ciento treinta y tres dollars y noventa y cuatro centavos ($133.94) de la suma reclamada de los de-mandados.
La carta que la sociedad demandante dirigió a la deman-*37dada no fué recibida por esta última sino después del in-cendio.
La corte inferior era de opinión que los demandantes no habían probado que fuera una condición esencial del con-trato, que el café había de embarcarse en el “Conde Wifredo” y que se había dejado en duda en qué vapor había de embar-carse el café y que dicho vapor había de ser indicado por la compañía demandada. Nosotros creemos que la prueba sos-tiene la opinión del tribunal lo mismo que las palabras de la demanda, a saber:
“Que dicha operación de compra-venta de café fué convenida el día 30 de noviembre de11908, y consecuentemente con la condición esti-pulada de que el café debía ser entregado inmediatamente a bordo del vapor ‘ ‘ Conde Wifredo ” en el puerto de Ponce, los demandantes con fecha 3 de diciembre se dirigieron por telégrafo a los demandados, preguntándoles si podían embarcar dicho café ya que el vapor de refe-rencia _ estaba próximo'a salir del puerto de Ponce.”
Por consiguiente, se dictó sentencia contra los demandan-tes fundada en el supuesto de que al celebrarse un contrato estipulando la subsiguiente entrega del' artículo vendido, el riesgo intermedio es del vendedor. Pero, los apelantes in-sisten en que a consecuencia de los hechos en el presente caso, el título de domitíio sobre la mercancía en cuestión fué tras-pasado de los apelantes á los apelados, y que los apelantes eran simplemente los depositarios a riesgo de los apelados; y que como tales depositarios hicieron cuanto razonablemente pudieren hacer- para proteger los intereses de sus deposi-tantes.
Ambas partes se apoyan en diferentes disposiciones del Código de Comercio. Ceemos que el presente caso, claramente" se regula por las disposiciones del artículo 332, que dice lo siguiente:
“Si el comprador rehusare sin justa causa el recibo de los efectos comprados, podrá .el vendedor pedir el cumplimiento o rescisión del contrato, depositando judicialmente en el primer caso las mercaderías.
*38“El mismo depósito judicial podrá constituir el vendedor siempre que el comprador demore hacerse cargo de las mercaderías.
“Los gastos que origine el depósito serán de cuenta de quien hu-biese dado motivo para constituirlo.”
Las alegaciones y las pruebas demuestran que los deman-dantes procuraban el cumplimiento del contrato. Por consi-guiente, para obligar a los demandados sin su consentimiento, los demandantes ban debido depositar judicialmente el café en cuestión. No habiéndose hecho solicitud ni depósito en ese sentido ni obtenido el consentimiento de los demandados, el contrato exigía la entrega de la mercancía a la sociedad demandada y debemos declarar que el contrato no fué nunca consumado, y con arreglo a la ley, el riesgo era completamente de parte de los apelantes. No encontramos en la sentencia error alguno y la misma debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary y del Toro.
El Juez Presidente, Sr. Hernández, no invervino en la resolución de este caso.